Citation Nr: 1725509	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO. 11-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), including as due to military sexual trauma. 


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the Marine Corps from July 1999 to August 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Throughout the pendency of this appeal, the Veteran has alleged military sexual trauma resulting in a variety of psychiatric symptoms and diagnoses, including PTSD. Moreover, a review of the Veteran's treatment records shows several documented psychiatric diagnoses. Therefore, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is required to obtain potentially available but missing service treatment records (STRs), to obtain private treatment treatment records, and to afford the Veteran a VA examination.

First, remand is required to attempt to obtain additional STRs and private treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2). Here, in April 2017 correspondence, the Veteran asserted that she sought treatment from an on-base Family Advocacy Center at Camp Lejeune, North Carolina, during service. Additionally, in a May 2003 Report of Medical History, the Veteran reported that she had received counseling in the Community Counseling Center to discuss her unhappiness with her job. Regarding private treatment records, the Veteran provided an April 2017 letter from Dr. J. W., a private licensed psychologist indicating that the Veteran has been seeking treatment since April 2014. However, the claims file does not contain any treatment records from Dr. J.W. other than that single correspondence. Therefore, it appears there are missing STRs and private treatment records, and on remand, the AOJ must make every effort to obtain these records. 

The Veteran claims entitlement to service connection for a psychiatric disorder, including PTSD. She has reported multiple stressors involving military sexual trauma including in-service sexual assaults and sexual harassment. See May 2010 Stressor Statements and Correspondence. The term "military sexual trauma" refers to "psychological trauma, which in the judgment of a mental health professional employed by the Department, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred while the Veteran was serving on active duty or active duty for training." 38 U.S.C.A. § 1720D (a)(1). Sexual harassment is defined as "repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in character." 38 U.S.C.A. § 1720D (f); see also Veterans Benefits Administration Training Letter 11-05 (December 2, 2011), "Adjudicating Posttraumatic Stress Disorder (PTSD) Claims Based on Military Sexual Trauma," (citing 38 U.S.C.A. § 1720D (f)).

Regarding the Veteran's alleged military sexual trauma, the Board notes that there is no evidence of any complaints of sexual trauma in her service records. The Board is cognizant, however, that 38 C.F.R. § 3.304 (f)(5) provides that for PTSD claims involving an alleged personal assault, the stressor may be corroborated with evidence other than the service records, and with evidence of behavior changes including (but not limited to) evidence of "deterioration in work performance," and "episodes of depression, panic attacks, or anxiety without an identifiable cause." 

The regulation, 38 C.F.R. § 3.305 (f)(5), goes on to provide that for alleged personal assaults, "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." When the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may also consist of a medical opinion, based on review of the evidence that the personal assault occurred. 38 C.F.R. § 3.304 (f).

The Board notes that in a 2002 STR, the Veteran reported feeling down hearted and sad, having crying spells, feelings of guilt, and feeling more irritable than usual. The Veteran's STRs also contain treatment for HPV in October 2000, which the Veteran alleges was a result of an August 2000 in-service rape. See January 2011 Correspondence. Additionally, the Veteran's personnel records contain a September 2001 anger management course completion certificate. The Veteran has also submitted letters from friends and fellow Veterans who allege they witnessed the Veteran's anger, depression, verbal altercations with supervisors, and heavy drinking in-service. See 2010 Correspondences. The Board also notes multiple VA treatment records where the Veteran addresses her assault including those in 2010. See July-December 2010 VA Records. 

However, while Dr. J.W.'s April 2017 correspondence states that the Veteran has been seeking treatment for PTSD secondary to military trauma, there is no rationale provided for this opinion, or any indication that the Veteran's claims file was thoroughly reviewed prior to making that determination. Therefore, the Board finds that the claims file should be reviewed in its entirety by a VA psychiatrist or psychologist to determine whether there is sufficient evidence to support the existence of a sexual trauma stressor in service. The mental health professional should then afford the Veteran a VA examination to determine whether she has PTSD related to the verified stressor, or any other psychiatric disorder related to service. 

Lastly, the Board finds that a new VCAA notice should be issued to the Veteran that is compliant with 38 C.F.R. § 3.304 (f)(5) insofar as "advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records repository, to include the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location to obtain the Veteran's counseling records at the Family Advocacy Center at Camp Lejeune, North Carolina. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and a) identify the specific records that cannot be obtained; b) briefly explain the efforts made to obtain those records; and c) describe any further action to be taken with respect to the claim.

 2. Request that the Veteran provide the names and addresses of any and all health care providers, including specifically the private licensed psychologist Dr. J.W., who have provided treatment for the claimed condition. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of relevant treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Required notice must be provided to the Veteran.

 3. Send a new VCAA notice to the Veteran regarding her PTSD claim involving an alleged military sexual assault. Ensure that the notice is compliant with 38 C.F.R. § 3.304(f)(5) in "advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

4. After associating any additional records with the claims file, schedule the Veteran for a VA examination to address the likely cause of her psychiatric disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The complete claims folder should be provided to the examiner for review in conjunction with the examination, and the examiner should note that the claims folder has been reviewed. 

Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD or any other psychiatric disorder. A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each psychiatric disorder the Veteran experiences. 

The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, to include in particular as due to the alleged in-service assaults. In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressors. The examiner must specifically address whether each alleged stressor is adequate to support a diagnosis of PTSD and whether her symptoms are related to the alleged stressors. The examiner must discuss the Veteran's contentions concerning the alleged in-service assaults and continuity of symptomatology, as well as her 2010 VA treatment and the 2017 correspondence from Dr. J.W. diagnosing PTSD secondary to military sexual trauma.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current psychiatric disorder that is related to her military service. The examiner must discuss the Veteran's contentions concerning the alleged in-service assaults and continuity of symptomatology, as well as the Veteran's 2010 VA treatment, in the context of any negative opinion.

In rendering an opinion as to whether the Veteran's PTSD is due to the alleged in-service assaults, the examiner must specifically discuss the following:

a) the September 2001 anger management course completion certificate;
b) a 2002 STR reporting feelings of down heartedness, crying spells; feelings of guilt, and feeling more irritable than usual;
c) the October 2002 in-service diagnosis of HPV; 
d) the January 2011 statement from the Veteran alleging HPV was a result of military sexual trauma; and 
e) correspondence from the Veteran's fellow service members regarding her psychiatric symptoms.

The examiner is reminded that regarding the alleged military sexual trauma, VA regulations provide that evidence other than service records may be used to corroborate that the alleged assault occurred, such as evidence of behavior changes including evidence of "deterioration in work performance," and "episodes of depression, panic attacks, or anxiety without an identifiable cause," and that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." 38 C.F.R. § 3.305 (f)(5). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Once the above development has been completed, the AOJ must readjudicate the issue on appeal in light of all pertinent evidence and legal authority. If the disposition remains unfavorable, the AOJ should furnish the Veteran and her representative with a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. This SSOC must address the relevant laws and regulations applicable for PTSD as due to military sexual trauma.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

